Exhibit 10.2

 



SECOND AMENDMENT TO EQUIPMENT LEASE AGREEMENT

 

This SECOND AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is made
and entered into effective as of the 1st day of June, 2017 (the “Effective
Date”), by and between GK FINANCING, LLC, a California limited liability company
(“GKF”), and FORT SANDERS REGIONAL MEDICAL CENTER, a Tennessee not for profit
corporation (“Medical Center”), with reference to the following facts:

 

Recitals:

 

WHEREAS, GKF and Medical Center have entered into a certain Equipment Lease
Agreement dated May 1, 2010, as amended by a certain Amendment to Equipment
Lease Agreement dated effective as of January 3, 2012 (as amended, the
“Agreement”), and desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Agreement:

 

1.            Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.            Amendment to Section 11.3 (Additional Covenants of Medical
Center). The following is hereby added at the end of Section 11.3 of the
Agreement (Additional Covenants of Medical Center):

 

"In recognition of the need to maintain efficient and uninterrupted performance
of administrative support services described in this Section 11.3, but without
limiting or altering Medical Center’s obligations under this Section 11.3, GKF
and Medical Center have determined the need to retain the services of an
additional person (the “Documentation Support Staff Person”) to assist with
documentation support services relating to billing, collections and expense
recognition, as and when reasonably needed by Medical Center and/or GKF. The
Documentation Support Staff Person shall be retained for a period of up to one
(1) year following the Effective Date with any extension thereof to be mutually
agreed upon between GKF and Medical Center, as needed. The initial Documentation
Support Staff Person shall be Rita Latour, and any replacement shall be mutually
selected by GKF and Medical Center. GKF shall be solely responsible for the cost
of the Documentation Support Staff Person but only in connection with the
performance of such documentation support services as described above, which
cost shall not be deemed to be, and shall not be reimbursed as, GKF’s Direct
Operating Expenses.”

 



 - 1 - 

 

 

3.             Miscellaneous. This Amendment may be executed in separate
counterparts and may be delivered by fax or electronic mail, each of which when
so executed and delivered shall be an original, but all of which counterparts
shall together constitute the same instrument. The captions and paragraph
headings used herein are for convenience only and shall not be used in
construing or interpreting this Amendment. Except as amended by this Amendment,
all of the terms and provisions of the Agreement shall remain in full force and
effect. To the extent any of the terms of the Agreement conflict with the terms
of this Amendment, the terms and provisions of this Amendment shall prevail and
control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

GKF:   Medical Center:       GK FINANCING, LLC   FORT SANDERS REGIONAL MEDICAL
CENTER         By:  /s/ Ernest A. Bates By:  /s/ Keith Altshuler      Ernest A.
Bates, M.D. Name:  Keith Altshuler      Policy Committee Member Title:  CAO  

 



 - 2 - 

 